Shaw, C, J.
That the complainant should have charged the respondent in the time of her travail is a condition precedent to maintaining her complaint. Under the former law, she could only be a witness, on proving such accusation by another witness. But by St. 1857, c. 305, she is made a competent witness, because this is a civil proceeding. Reardon v. Russell, ante, 366. She is therefore a witness for all purposes, and may testify to the fact of such accusation.
The other rulings at the trial were right. The objections not made at the trial are not open now. Exceptions overruled.